Title: To James Madison from Albert Gallatin, 4 October 1802
From: Gallatin, Albert
To: Madison, James


Sir.
Treasury Department October 4th. 1802.
I have the honor to enclose the copy of a letter from the Collector of Norfolk, and of a correspondence which has taken place between him and the British Consul at that Place, on the subject of a seaman stated to have been a deserter from a British Frigate. Whether it can be thought necessary to give any instruction, on that subject, to the collector, is a question which does not fall within the province of this Department. I have the honor to be, very respectfully, Sir, Your obedt. Servt.
Albert Gallatin
 

   
   RC and enclosures (DLC: Gallatin Papers). RC in a clerk’s hand, signed by Gallatin. Docketed by Wagner, with his note, “Desertion from the Andromaché.”



   
   The copies enclosed by Gallatin (4 pp.) are William Davies to Gallatin, 26 Sept. 1802, covering the correspondence between Davies and the British consul at Norfolk, John Hamilton, which the collector transmitted “for such instructions” as the government might think necessary. Hamilton’s letter to Davies, 25 Sept. 1802, contained an extract of a 24 Sept. 1802 letter received from Capt. Robert Laurie of the British ship Andromache, requesting the delivery of William Sawyer, a deserter from that ship “now on board the United States Revenue Vessel in Hampton Creek,” and describing Sawyer; Davies to Hamilton, 25 Sept. 1802, assured the latter he would write immediately to the commander of the revenue cutter; Davies to Captain Hamm of the revenue cutter Patriot, 25 Sept. 1802, recommended that Sawyer be discharged if found on board the Patriot; Hamilton to Davies, 27 Sept. 1802, inquired about the “obstacles to the giving up this Deserter” mentioned by Davies in conversation on 26 Sept. and observed that Captain Laurie “entertains the fullest expectation that he will be directly given up to him, agreeably to the practice which has prevailed in British Ports, with regard to the Deserters from the Ships of War of the United States”; and Davies to Hamilton, 27 Sept. 1802, explained that the obstacle was an act of the Virginia General Assembly of 21 Jan. 1801 but added that for “the discouragement of such irregularities I have directed that the man be forthwith discharged.”


